Citation Nr: 1610280	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as being secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as being secondary to diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 16, 2012.

4.  Entitlement to an increased disability rating for PTSD, rated currently as 70 percent disabling from January 16, 2012.

5.  Entitlement to an earlier effective date than October 23, 2008 for service connection for right hemisphere cerebrovascular accident (claimed as a stroke).
 
6.  Entitlement to an earlier effective date than January 12, 2012 for service connection for visual pathway disorder and cataracts, glaucoma, and diabetic retinopathy.

7.  Entitlement to an initial disability rating in excess of 40 percent for visual pathway disorder and cataracts, glaucoma, and diabetic retinopathy.

8.  Entitlement to an earlier effective date than November 14, 2011 for service connection for right lower extremity peripheral vascular disease.

9.  Entitlement to an initial disability rating in excess of 20 percent for service connection for right lower extremity peripheral vascular disease.

10.  Entitlement to an earlier effective date than November 14, 2011 for service connection for left lower extremity peripheral vascular disease.

11.  Entitlement to an initial disability rating in excess of 20 percent for service connection for left lower extremity peripheral vascular disease.

12.  Entitlement to a compensable disability rating for hypertension prior to January 25, 2012. 

13.  Entitlement to an increased disability rating for hypertension rated as 10 percent disabling from January 25, 2012.

14.  Entitlement to an increased disability rating for diabetes mellitus, type II with xerosis, valvular heart disease, erectile dysfunction, and left lower extremity peripheral neuropathy rated currently as 20 percent disabling.

15.  Entitlement to an increased disability rating for right lower extremity peripheral neuropathy rated currently as 10 percent disabling.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 through September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran has perfected a timely appeal of those denials, and in doing so, asserts entitlement to the benefits identified above.

In the course of development, the RO issued a new rating decision in December 2013 which awarded a higher 70 percent disability rating for PTSD and dysthymia with sleep impairment, effective January 16, 2012.  Notwithstanding the partial grant awarded in the December 2013 rating decision, the Veteran has expressed ongoing disagreement with the assigned disability ratings.  Accordingly, the Board maintains jurisdiction over the issues concerning the disability ratings to be assigned for the Veteran's PTSD over the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In regard to the issues of the Veteran's entitlement to service connection for right upper extremity peripheral neuropathy, claimed as being secondary to diabetes mellitus, type II; service connection for left upper extremity peripheral neuropathy, claimed as being secondary to diabetes mellitus, type II; an earlier effective date than October 23, 2008 for service connection for right hemisphere cerebrovascular accident (claimed as a stroke); an earlier effective date than January 12, 2012 for service connection for visual pathway disorder and cataracts, glaucoma, and diabetic retinopathy; an initial disability rating in excess of 40 percent for visual pathway disorder and cataracts, glaucoma, and diabetic retinopathy; an earlier effective date than November 14, 2011 for service connection for right lower extremity peripheral vascular disease; an initial disability rating in  excess of 20 percent for service connection for right lower extremity peripheral vascular disease; an earlier effective date than November 14, 2011 for service connection for left lower extremity peripheral vascular disease; an initial disability rating in  excess of 20 percent for service connection for left lower extremity peripheral vascular disease; a compensable disability rating for hypertension prior to January 25, 2012; an increased disability rating for hypertension rated as 10 percent disabling from January 25, 2012; an increased disability rating for diabetes mellitus, type II with xerosis, valvular heart disease, erectile dysfunction, and left lower extremity peripheral neuropathy rated currently as 20 percent disabling; an increased disability rating for right lower extremity peripheral neuropathy rated currently as 10 percent disabling; and, a TDIU, the Veteran initiated a timely appeal by filing an August 2012 Notice of Disagreement.  To date, the RO has yet to readjudicate the foregoing issues and/or to provide the Veteran with a Statement of the Case (SOC) that addresses those issues.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issue to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ, and if the RO's disposition remains unfavorable, so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the issues listed above, and for each issue adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

Regarding the issues concerning the Veteran's claims for higher disability ratings for PTSD, the record shows that the Veteran has been receiving mental health counseling and treatment at The Vet Center in Marietta, Georgia since October 2010.  Although the record contains a March 2011 letter from C.L., Ph.D. of the Marietta Vet Center, the complete notes and records from the Veteran's treatment at that facility are not associated with the claims file.  Moreover, there is no indication in the record that VA has made any efforts to date to obtain those records.  As the complete notes and records from the Veteran's treatment at the Marietta Vet Center are highly likely to contain information that bears directly on the symptoms and impairment associated with the Veteran's PTSD, and the severity thereof, the RO should make efforts at this time to obtain those records.  38 C.F.R. § 3.159(c)(2).

Also, the Veteran has alleged, through a September 2015 letter from his representative, that his PTSD has worsened to the extent that that he is no longer able to perform any work or even basic household chores.  Considered broadly, the Veteran's assertions in that regard suggest that there has been an overall progression of his PTSD symptoms.  In view of the same, and as the Veteran was last afforded a VA PTSD examination in January 2012, the Veteran should be afforded a new VA examination to assess the current extent of his symptoms and associated impairment.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment since October 2015.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for service connection for right upper extremity peripheral neuropathy, claimed as being secondary to diabetes mellitus, type II; service connection for left upper extremity peripheral neuropathy, claimed as being secondary to diabetes mellitus, type II; an earlier effective date than October 23, 2008 for service connection for right hemisphere cerebrovascular accident (claimed as a stroke); an earlier effective date than January 12, 2012 for service connection for visual pathway disorder and cataracts, glaucoma, and diabetic retinopathy; an initial disability rating in excess of 40 percent for visual pathway disorder and cataracts, glaucoma, and diabetic retinopathy; an earlier effective date than November 14, 2011 for service connection for right lower extremity peripheral vascular disease; an initial disability rating in  excess of 20 percent for service connection for right lower extremity peripheral vascular disease; an earlier effective date than November 14, 2011 for service connection for left lower extremity peripheral vascular disease; an initial disability rating in  excess of 20 percent for service connection for left lower extremity peripheral vascular disease; a compensable disability rating for hypertension prior to January 25, 2012; an increased disability rating for hypertension rated as 10 percent disabling from January 25, 2012; an increased disability rating for diabetes mellitus, type II with xerosis, valvular heart disease, erectile dysfunction, and left lower extremity peripheral neuropathy rated currently as 20 percent disabling; an increased disability rating for right lower extremity peripheral neuropathy rated currently as 10 percent disabling; and, a TDIU should be readjudicated by the AOJ.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board of any adversely decided issues.  38 C.F.R. § 20.302(b) (2015).

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue(s) should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial disability rating in excess of 30 percent for PTSD and dysthymia with sleep impairment prior to January 16, 2012, and, for an increased disability rating for PTSD and dysthymia with sleep impairment, rated currently as 70 percent disabling from January 16, 2012.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is making efforts to obtain complete records and notes from his treatment at The Vet Center in Marietta, Georgia, and also, to arrange a new VA examination to determine the current symptoms and impairment associated with his PTSD and dysthymia with sleep disorder, and the severity thereof.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have rendered medical treatment since October 2015.

4.  Obtain the records for the Veteran's treatment at The Vet Center in Marietta, Georgia since October 2010, as well as the records for other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
5.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA mental health examination, to be performed by an appropriate examiner, to determine the current symptoms and impairment associated with the Veteran's PTSD and dysthymia with sleep impairment, and the severity thereof.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner shoulder render specific findings with respect to the existence and extent (or frequency, if applicable) of psychiatric symptoms attributable to the Veteran's disability.  The examiner should also comment upon the impact of the Veteran's disability on the Veteran's social functioning, occupational functioning, employment, and activities of daily living.  

In rendering the requested findings and opinions, the examiner should provide a complete rationale that includes a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
7.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 30 percent for PTSD and dysthymia with sleep impairment prior to January 16, 2012, and, an increased disability rating for PTSD and dysthymia with sleep impairment, rated currently as 70 percent disabling from January 16, 2012, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




